 Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 1 of 6. PageID #: 2716




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 BARRIO BROS., LLC, et al.,                       CASE NO. 1:18-CV-02052

                               Plaintiffs,
                -vs-                              JUDGE PAMELA A. BARKER


 REVOLUCION, LLC, et al.,
                                                  MEMORANDUM               OPINION         AND
                               Defendants.        ORDER


       Currently pending are the Objections of Plaintiffs Barrio Bros., LLC, Justin Hughes, LLC,

Tres Amigos Lakewood, LLC, Thomas Leneghan, and Sean Fairbairn (collectively, “Barrio”) to

Magistrate Judge William H. Baughman, Jr.’s Report and Recommendation dated May 14, 2021,

recommending that the Court grant the Motion to Compel by Defendants Revolucion, LLC,

Revolucion Holdings, Inc., Cassyck, LLC, Joseph Kahn, Condado Tacos 1, 2, 4, 5, 6, 7, 8, LLCs,

Jonathan D. Adams, and Thomas J. DeSantis (collectively, “Condado”). (Doc. No. 130.) For the

following reasons, Barrio’s Objections are overruled.

I.     Background

       The Magistrate Judge set forth the relevant facts surrounding this discovery dispute in his

May 14, 2021 Report and Recommendation (“R&R”). (Doc. No. 128.) Relevant to the instant

Objections, a discovery dispute arose between Barrio and Condado, in which Condado sought to

compel two sets of documents: (1) certain Barrio sales records, and (2) Barrio’s licensing agreements

between it and certain third parties. (Id. at PageID# 2586-88.) Barrio opposed Condado’s Motion to

Compel. (Doc. No. 119.) The Court referred the dispute to Magistrate Judge Baughman. (Doc. No.

120.) On May 14, 2021, Magistrate Judge Baughman recommended that Condado’s Motion to
    Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 2 of 6. PageID #: 2717




Compel be granted to the extent that Condado sought certain store-by-store sales reports, and also to

the extent that Condado sought “the Licensing Agreements between Plaintiff Barrio Brothers and its

partners in East Lansing, Michigan, Columbus, Ohio, and Portsmouth, New Hampshire.” (Doc. No.

128, PageID# 2592-93.)

           Magistrate Judge Baughman concluded that the Licensing Agreements fall within the

permissible scope of discovery set forth under Fed. R. Civ. P. 26(b). According to the Magistrate

Judge, “at the heart of this contentious lawsuit lies the question of whether Condado unlawfully stole

Barrio’s intellectual property that defines the look, feel, and design of its restaurants.” (Doc. No.

128, PageID# 2590.) He observed that it is undisputed that the Licensing Agreements “outline the

manner by which Barrio’s franchisees run their restaurants in conformance with Barrio’s trade dress.”

(Id.) Thus, while these Licensing Agreements are not the only way that Barrio defines its trade dress,

the parties’ briefs “confirm[ ] that they are one way—and therefore relevant to the claims,

counterclaims, and defenses in this case.” (Id. at PageID# 2591.)

           On May 27, 2021, Barrio objected to Magistrate Judge Baughman’s R&R only with respect

to his recommendation that Barrio be compelled to produce the Licensing Agreements. 1 (Doc. No.

130.) On June 9, 2021, Condado filed a response to Barrio’s objections, to which Barrio did not

reply. (Doc. No. 131.)

II.        Legal Standard

           When a party objects to a magistrate judge’s order regarding a non-dispositive matter, the

district judge must “modify or set aside any part of the order that is clearly erroneous or is contrary

to law.” Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); LR 72.3(a). “The ‘clearly erroneous’



1
    According to Barrio, the parties reached an agreement regarding the production of Barrio’s financial statements.
                                                             2
Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 3 of 6. PageID #: 2718




standard applies to the magistrate judge’s findings of fact.” Diorio v. TMI Hosp., No. 4:15-cv-1710,

2017 WL 1399869, at *1 (N.D. Ohio Apr. 19, 2017). Under this standard, “[a] finding is clearly

erroneous when the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” JGR, Inc. v. Thomasville Furniture Indus., Inc., No. 1:96-CV-

01780, 2006 WL 456479, at *1 (N.D. Ohio Feb. 24, 2006) (quoting Heights Cmty. Cong. v. Hilltop

Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985)). “A court may not overturn a ruling just because, if

it were the original fact-finder, it would have decided the evidence differently. If there are two

plausible views of a matter, then a decision cannot be ‘clearly erroneous.’” Burghardt v. Ryan, No.

5:19-cv-325, 2020 WL 4350049, at *2 (N.D. Ohio July 29, 2020) (quoting Anderson v. City of

Bessemer City, N.C., 470 U.S. 564, 573-74 (1985)).

       On the other hand, a “magistrate judge’s legal conclusions are reviewed under the ‘contrary

to law’ standard.” Diorio, 2017 WL 1399869, at *1. The “contrary to law” standard is the “same

standard the Sixth Circuit uses to review district court evidentiary rulings on questions of law,” which

is an “abuse of discretion” standard. JGR, Inc., 2006 WL 456479, at *1. An abuse of discretion

occurs when “a court improperly applies the law or uses an erroneous legal standard.” Id. (citations

and internal quotations omitted). “Although legal authority may support an objection, the critical

inquiry is whether there is legal authority that supports the magistrate’s conclusion, in which case

there is no abuse of discretion.” Diorio, 2017 WL 1399869, at *2 (quoting Sherrod v. Enigma

Software Grp. USA, LLC, No. 2:13-CV-36, 2014 WL 309948, at *2 (S.D. Ohio Jan. 28, 2014)).

Indeed, “[t]hat reasonable minds may differ on the wisdom of a legal conclusion does not mean it is

clearly erroneous or contrary to law.” Id.




                                                   3
 Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 4 of 6. PageID #: 2719




III.   Analysis

       Barrio objects to the Magistrate Judge’s recommendation that the Court grant Condado’s

Motion to Compel to the extent that Condado seeks the Licensing Agreements between Barrio and

certain third parties, which is a non-dispositive matter. Thus, the Court considers Barrio’s objections

under the clearly erroneous or contrary to law standard, set forth above. For the following reasons,

the Court overrules Barrio’s Objections to the Magistrate Judge’s R&R.

       Barrio fails to identify a single part of Magistrate Judge Baughman’s R&R that is “clearly

erroneous.” (Doc. No. 130.) Indeed, the phrase “clearly erroneous” does not appear anywhere in

Barrio’s Objections. Instead, Barrio reiterates the same argument that it presented to Magistrate

Judge Baughman, namely that the Licensing Agreements contain sensitive information that Condado

could use to unfairly harm third party licensees. (Doc. No. 119, PageID# 2419; Doc. No. 130,

PageID# 2602.) Barrio also argues that producing unredacted copies of the Licensing Agreements is

the “nuclear option” because these agreements contain certain trade secret information related to

“Plaintiffs[’] operational advantages in the market.” (Doc. No. 130, PageID# 2602.)

       Magistrate Judge Baughman addressed Barrio’s concerns regarding the sensitive nature of the

Licensing Agreements in the R&R. (Doc. No. 128, PageID# 2591.) He noted that the parties’

protective order contemplates establishing an additional category of protection that prohibits

disclosure of highly sensitive competitive or confidential information to another party, or that limits

disclosure only to specifically designated in-house counsel or party representatives. (Id.) The

Magistrate Judge concluded that it was proper to “leave it to the lawyers to decide whether the

licensing agreements warrant this additional protection.” (Id.) The Court agrees. According to the

parties’ Stipulated Protective Order, Barrio may seek to protect the Licensing Agreements from


                                                  4
 Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 5 of 6. PageID #: 2720




Condado’s eyes by seeking to establish an additional category of protection that prohibits disclosure

of these documents only to specific in-house counsel or Condado representatives. (See Stipulated

Protective Order, Doc. No. 42, PageID# 507, n1.) In other words, the Stipulated Protective Order

expressly contemplates the production of highly sensitive trade secrets and provides Barrio a

framework by which Barrio may seek out additional protection. (Id.) If Barrio believes the Licensing

Agreements merit additional protection, Barrio may seek such protection according to the terms of

the Stipulated Protective Order.

           Barrio argues that limiting disclosure of the Licensing Agreements only to Condado’s

attorneys is useless because Condado’s attorney obtained Barrio’s trade secret and financial

information through state court litigation in 2013 and subsequently shared that information with his

clients.      (Doc. No. 130, PageID# 2602-03.)          Barrio accuses Condado’s attorney of

“misappropriate[ing]” Barrio’s trade secrets and claims that, but for Condado’s attorney’s nefarious

act of providing this information to his clients, Condado would likely not exist. (Id.) Such an

accusation is opprobrious and unfounded. Barrio’s cited portion of the Memorandum in Opposition

to Defendants’ Motion for Summary Judgment contains absolutely no support for Barrio’s assertion

that Condado’s attorney “obtained Barrio’s trade secret information, including its financial

information, through a 2013 state court litigation.” (Compare Doc. No. 121, PageID# 2426-27 to

Doc. No. 130, PageID# 2602.) Moreover, this accusation is not supported anywhere else in the

record. The Court expects the parties—and their attorneys—to abide by the Stipulated Protective

Order to which they all agreed. (See Doc. No. 42, PageID# 507, n1.) If Barrio chooses to seek

additional protection for its Licensing Agreements, then the Court expects that Condado’s attorneys




                                                 5
Case: 1:18-cv-02052-PAB Doc #: 134 Filed: 06/17/21 6 of 6. PageID #: 2721




will limit accordingly the disclosure of those Licensing Agreements. Put plainly, the Court requires

the parties and their attorneys to honor the agreements that they made at the outset of this case.

       It is undisputed that the Licensing Agreements relate to Barrio’s definitions of its intellectual

property and trade dress. Thus, under Fed. R. Civ. P. 26(b)’s broad standard, the Court concludes

that the Licensing Agreements are relevant to the claims, counterclaims, and defenses at issue in this

matter. Accordingly, the Court agrees that Barrio must produce the Licensing Agreements, subject

to the parties’ protective order. (Id. at PageID# 2593.)

IV.    Conclusion

       For the reasons set forth above, Barrio’s Objections (Doc. No. 130) to Magistrate Judge

Baughman’s May 14, 2021 Report and Recommendation are overruled and the Report and

Recommendation is adopted in its entirety. (Doc. No. 128.) Condado’s Motion to Compel (Doc. No.

116) is granted to the extent set forth in Magistrate Judge Baughman’s May 14, 2021 Report and

Recommendation.

       IT IS SO ORDERED.


                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: June 17, 2021                                    U. S. DISTRICT JUDGE




                                                   6
